Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 1 of 15




                         EXHIBIT C
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 2 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 3 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 4 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 5 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 6 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 7 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 8 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 9 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 10 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 11 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 12 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 13 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 14 of 15
Case 18-31185   Doc 32-3 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                       C - Motion to Vacate Page 15 of 15
